DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     CHRISTOPHER L. BURKE

                             Appellant,

                                 v.

  MAUREEN KELLY BURKE n/k/a MAUREEN BRIDGET KELLY,

                             Appellee.


                          No. 2D20-1398


                        September 3, 2021

Appeal from the Circuit Court for Pinellas County; Christopher
LaBruzzo, Judge.

Timothy W. Weber of Weber, Crabb and Wein, P.A., Saint
Petersburg, for Appellant.

Gary E. Williams of The Law Firm for Family Law, Clearwater, for
Appellee.


LUCAS, Judge.

     Having reviewed the record and the arguments of the parties

carefully, we cannot conclude that the final judgment dissolving the

parties' long-term marriage and awarding Maureen Burke (the
Former Wife) permanent, periodic alimony in an amount well within

Christopher Burke's (the Former Husband) ability to pay reflected a

ruling "no reasonable [judge] would" make. See Canakaris v.

Canakaris, 382 So. 2d 1197, 1203 (Fla. 1980) (quoting Delno v. Mkt.

St. Ry. Co., 124 F.2d 965, 967 (9th Cir. 1942)); see also Librizzi v.

Librizzi, 228 So. 3d 593, 595 (Fla. 2d DCA 2017) ("This court

reviews an alimony award for an abuse of discretion." (citing Crick v.

Crick, 78 So. 3d 696, 698 (Fla. 2d DCA 2012))); Johnson v. Johnson,

454 So. 2d 797, 799 (Fla. 4th DCA 1984) (holding that because

"reasonable people could differ as to the propriety of the award" of

alimony, the appellate court was "bound to affirm").1 The circuit

court had the benefit of observing first-hand the witnesses and their



     1 Our dissenting colleague suggests that the circuit court's
findings necessarily force the Former Husband to "work overtime."
That is not exactly accurate. The court found that the Former
Husband had consistently worked overtime as a police officer for
nearly two decades. Cf. Lauro v. Lauro, 757 So. 2d 523, 526 (Fla.
4th DCA 2000) (recognizing that regular and continuous overtime or
bonuses may properly be included in calculating income for
alimony). Moreover, the Former Husband has earned additional
income as an elected city councilman. His salary has approached
or exceeded $100,000 annually for years. On the facts of this case,
there is nothing about the $2,500 monthly alimony award that
suggests this was an alimony determination no reasonable jurist
could possibly make.
                                   2
credibility. The court concluded that the Former Wife "was not

underemployed"—a not unreasonable determination since the

Former Wife is now a sixty-year-old woman who had been a stay-at-

home mother for the parties' two children and only worked part-

time for the fourteen years leading up to the trial. The court also

rejected the opinion of Former Husband's vocational expert

concerning the Former Wife's future employment prospects as a

teacher.2 The court was free to make those evidentiary

assessments. As an appellate court, we are not free to reweigh

them, Meyers v. Meyers, 295 So. 3d 1207, 1213 (Fla. 2d DCA 2020),

and certainly not in the guise of a purported "legal error."

     For what the dissent styles as "legal error"—essentially, that

imputation of income ought not to apply to alimony under Florida

Statute section 61.08 in the same fashion as it does to child

support under section 61.30(2) (and that, as such, the circuit court

should have deemed the Former Wife underemployed)—is, at

bottom, simply a disagreement with the circuit court's application of



     2 In so ruling, the court noted that the Former Wife may have
held a degree, but she did not have the requisite certification to
become employed as a teacher.
                                   3
the facts to the law.3 It also reflects a novel legal argument that, for

better or worse, was neither raised below nor in this appeal. See

W.R. Grace & Co.-Conn. v. Dougherty, 636 So. 2d 746, 749 (Fla. 2d

DCA 1994) ("An appellate court will not consider arguments of legal

error not raised before the trial court." (quoting Steinhorst v.

Wainwright, 477 So. 2d 537, 539 (Fla. 1985))); Anheuser-Busch Cos.

v. Staples, 125 So. 3d 309, 312 (Fla. 1st DCA 2013) ("[W]e are not at

liberty to address issues that were not raised by the parties.");

Polyglycoat Corp. v. Hirsch Distribs., Inc., 442 So. 2d 958, 960 (Fla.

4th DCA 1983) ("This Court will not depart from its dispassionate

role and become an advocate by second guessing counsel and

advancing for him theories and defenses which counsel either

intentionally or unintentionally has chosen not to mention. . . .

When points, positions, facts and supporting authorities are

omitted from the brief, a court is entitled to believe that such are

waived, abandoned, or deemed by counsel to be unworthy.").




     3Because even if the Former Wife were imputed income as the
dissent suggests, the $2,500 monthly alimony award would not be
unreasonable under these facts—a point the dissent fails to broach.
                                   4
     Finding no merit in any of the arguments the Former Husband

has raised, we affirm the final judgment in all respects.

     Affirmed.

ROTHSTEIN-YOUAKIM, J., Concurs.

ATKINSON, J., Dissents with opinion.


ATKINSON, Judge, Dissenting.

     In this appeal from a final dissolution of marriage, the Former

Husband appeals, among other things, the award of $2,500 per

month in permanent, periodic alimony to the Former Wife. The trial

court arrived at its conclusion that the Former Wife was in need of

that level of alimony based on its conclusion that it was not

permitted to grant the Former Husband's request to impute to her a

higher level of income than she had been earning at the part-time

job she had held for the last fourteen years. Because I conclude

that the trial court failed to meaningfully consider the Former Wife's

earning capacity, vocational skills, and employability—as it was

required by statute to do—I dissent.

     The Former Wife admitted she was not incapable of working

full-time but expressed a preference for continuing to work part-


                                  5
time instead, and she had not made any effort to obtain full-time

employment or supplement her income with an additional part-time

job. While never having utilized her bachelor's degree in elementary

education to obtain a full-time teaching position, for the past

fourteen years she has worked as a part-time health instructor for

elementary-aged, public school children for $25 per hour when

schools were in session. After graduating from college in the 1980s,

the Former Wife had worked as a full-time flight attendant until she

left the workforce for a four-year hiatus following the birth of the

parties' second child in 1999, after which she began to work part

time when her (now adult) children were all in school. The Former

Husband is a police officer who expressed a desire to reduce or

eliminate the overtime hours that he worked when his children were

young and that he has worked ever since.

     The trial court explained its position that it was not permitted

to contemplate the possibility that the Former Wife is capable of

earning more than she presently earns or has earned in the recent

past, and the trial court concluded that the potential to acquire

additional credentials in order to increase her chances of realizing a



                                   6
higher income was similarly forbidden as a factor in its

determination of the alimony award:

     The Court reviewed the testimony and reports of the
     vocational evaluator and considered Husband's request
     that the Court impute income to the Wife. The Court
     notes that Ms. Burke has been employed for an extended
     period of time with her current employer, 14 years. Since
     the Wife has worked in her current employment for that
     period of time, that is her level of employment; the Wife is
     not under-employed. The request to impute income to
     her at a level beyond which she has ever earned is not
     appropriate based on the facts of this case. The case law
     submitted to the Court by the parties' attorneys indicates
     that the Court cannot impute to the Wife an income
     above that which she has ever earned. The Court also
     does not accept the vocational evaluator's suggestion that
     the Wife can work as a teacher today, given the fact that,
     while the Wife has the requisite education, she does not
     have the certificates that are required. Therefore, the
     Court is not imputing a teacher's income to the Wife
     either.

     By contrast, the trial court concluded that the Former

Husband should be required to continue to work overtime, because

the Former Husband had worked overtime in the past:

     Mr. Burke has the ability to pay alimony to the Wife.
     Using a present snapshot of Mr. Burke's ability to pay,
     indicates th[at] Mr. Burke has gainful employment. He is
     earning enough money to have a surplus. While Mr.
     Burke testified that he did not want to work overtime, he
     also testified that he has worked overtime for almost 20
     years. This is a sufficient period of time for the Court to
     consider his overtime as part of his income. Mr. Burke
     has the ability to pay to the Wife the amount of $2,500

                                  7
     per month in permanent periodic alimony. . . . This
     amount of alimony helps bring the two parties into a
     position as close to the level of the lifestyle that the
     parties enjoyed during the marriage as their financial
     circumstances permit.

     The trial court's reasoning was inconsistent with its statutory

charge. Section 61.08 requires that, in determining whether to

award permanent alimony, which is designed to "provide for the

needs and necessities of life as they were established during the

marriage of the parties for a party who lacks the financial ability to

meet his or her needs and necessities of life following a dissolution

of marriage," the trial court must determine "whether either party

has an actual need" for it. § 61.08(2), (8), Fla. Stat. (2020)

(emphasis added). Contrary to the rationale expressed in the trial

court's order, the statute indicates that it is the "needs and

necessities of life" that should be maintained as they were "during

the marriage," not necessarily the parties' respective contributions

toward financing those needs and necessities. See § 61.08(8). "[A]

court may impute income to a party who has no income or is

earning less than is available to him based upon a showing that the

party has the capability to earn more by the use of his best efforts."

Solomon v. Solomon, 861 So. 2d 1218, 1220 (Fla. 2d DCA 2003)

                                   8
(emphasis added) (quoting Koeppel v. Holyszko, 643 So. 2d 72, 75

(Fla. 2d DCA 1994)).

     The language of the alimony statute plainly contemplates the

possibility that a spouse might be expected to obtain additional or

more remunerative employment, regardless of what she might have

earned in the past. Rather than focusing on the parties' current

income level or what income the parties have historically earned,

the statute requires consideration of their "earning capacities";

rather than confining the focus to where the parties are currently

employed or the nature of their past employment, the statute

requires consideration of the "employability" of the parties, as well

as their "education levels" and "vocational skills." See § 61.08(2)(e)

(emphasis added). And, rather than foreclosing the possibility that

a spouse might be expected to obtain additional training or

credentials in order to adequately contribute to her own living

expenses, the statute requires consideration of, "when applicable,

the time necessary for either party to acquire sufficient education or

training to enable such party to find appropriate employment." See

id. "Where a Former Husband has an ability to earn if he so

desires, the trial judge should impute an income to him according

                                   9
to what he could earn by the use of his best efforts to gain

employment equal to his capabilities, and on that basis enter an

award of alimony as if the husband were in fact earning the income

so imputed." Hayden v. Hayden, 662 So. 2d 713, 716 (Fla. 4th

DCA 1995), as clarified (Nov. 15, 1995); see also Manfre v. Manfre,

189 So. 3d 197, 200 (Fla. 4th DCA 2016) ("[T]he amount of income

a spouse may be able to earn is a factor the court should consider

in determining an alimony award." (alteration in original) (first

emphasis added) (quoting Shrove v. Shrove, 724 So. 2d 679, 682

(Fla. 4th DCA 1999))).

     To reach the conclusion that the Former Wife should not be

expected to work more than part time to cover needs and

necessities that would otherwise be covered by alimony, the Former

Wife and the trial court relied on a prohibition on imputation of

income at a level higher than the spouse has earned in the past.

But that prohibition does not appear in the alimony statute. See

generally § 61.08. That prohibition is expressly included in the

child support statute, which mandates imputation of income when

a spouse is unemployed or underemployed but explicitly prohibits

such imputation at a level not previously earned by the spouse

                                  10
absent special circumstances. § 61.30(2)(b) (disallowing imputation

of income "at a level that a party has never earned in the past,

unless recently degreed, licensed, certified, relicensed, or recertified

and thus qualified for, subject to geographic location, with due

consideration of the parties' existing time-sharing schedule and

their historical exercise of the time-sharing provided in the

parenting plan or relevant order").

     The legislature did not include an imputation requirement in

the alimony statute. And just as there is no mandate for

imputation in the alimony statute, no prohibition on imputation

above an amount previously earned appears in its text either. The

Former Wife pointed out the distinction with the child support

determination, on which the governing statute does expressly

impose such an imputation requirement. However, her argument

elides the other pertinent distinction between the statutes—that the

child support statute includes the prohibition on imputation at a

level higher than a spouse has historically earned whereas the

alimony statute does not include such a restriction.

     While there is no imputation mandate in the alimony statute,

there is a requirement that the trial court "shall" consider certain

                                   11
enumerated factors, some of which include the possibility that a

spouse might be able to improve her earning capacity beyond what

it has been in the past if it is within her ability. See § 61.08(2).

Application of a strict prohibition against imputation of income at a

level higher than has been historically earned has the potential to

prevent a trial court from meaningfully considering the mandatory

factors listed in at least one of the alimony statute's subsections—

the "earning capacities, educational levels, vocational skills, and

employability of the parties and, when applicable, the time

necessary for either party to acquire sufficient education or training

to enable such party to find appropriate employment." See §

61.08(2)(e). In this case, it is apparent from the record and the

written order on appeal that the trial court abdicated its obligation

to consider those factors when it erroneously foreclosed the

possibility that income could be imputed to the Former Wife at a

level higher than she had earned in the past.

     Inappropriately stilted by its "snapshot" of the parties'

employment histories, the trial court required the Former Husband

to "work overtime" because he had done so for twenty years but

foreclosed the possibility that the Former Wife could be required to

                                   12
work anything more than part time because that was the schedule

she had kept with her current employer for fourteen years. The

trial court also rejected "the vocational evaluator's suggestion that

the Former Wife can work as a teacher today, given the fact that,

while the Wife has the requisite education, she does not have the

certificates that are required." This reasoning is erroneous for

several reasons. First, testimony of the Former Husband's expert

supported that some private schools do not require a certificate.

Second, the court's reasoning explicitly focuses on the spouse's

present and past ability to earn based on the precise circumstances

that exist in the present moment; this is inconsistent with factors

the statute requires the trial court to consider such as a spouse's

earning capacity (not just her present earnings) and her

employability (not just her present or past employment). And third,

the statute makes allowance for the possibility of a spouse taking

the time to acquire additional training and education in order to

"enable such party to find appropriate employment." See §

61.08(2)(e) (emphasis added); see also § 61.08(2)(j) (requiring

consideration of "[a]ny other factor necessary to do equity and

justice between the parties").

                                  13
     The Former Husband's vocational expert testified that

available positions in public schools would allow the Former Wife to

begin working with a temporary teaching certificate as long as she

obtained the requisite certificate within three years. In Schlagel v.

Schlagel, 973 So. 2d 672, 675–76 (Fla. 2d DCA 2008), this court

affirmed imputation of income to a wife whose work history had

only shown "minimal earnings" in the past. Ms. Schlagel had

attended law school but failed to pass the bar exam after four

attempts. Id. at 674. Citing evidence of "career opportunities

available to a person with a law degree but not Florida Bar

licensure," this court approved of the trial court's finding that Ms.

Schlagel "failed to use her best efforts to secure employment." Id. at

674–76. The Former Wife in this case has a teaching degree but

lacks certification. While Ms. Schlagel had a track record of failed

attempts to pass the bar exam, the Former Wife in this case refuses

even the possibility of obtaining a teaching certificate and avowedly

eschews any effort to seek out opportunities for higher pay that do

not require such a certificate—despite evidence that the certificate

requirement is not universal and can sometimes be temporarily

waived by employers who do require it.

                                  14
     The Former Wife flatly refused to seek such opportunities or

any alternative or addition to her current employment arrangement.

Transitioning to a full-time teaching position is not the only

conceivable way the Former Wife could increase her income. Even

if the trial court had concluded that full-time work as a teacher

based on her education degree was not an appropriate expectation,

the Former Wife could have sought supplementary employment by

finding a second part-time job or another full-time position with

similar pay. Cf. Hinton v. Smith, 725 So. 2d 1154, 1157–58 (Fla. 2d

DCA 1998) (concluding the evidence supported "the trial court's

determination that the Former Wife unreasonably limited herself to

a less than full-time position" and that "the correct amount of

income for the trial court to impute to the Former Wife in this case

would have been the amount she would make at her current rate of

pay if she worked full-time"). Yet the trial court artificially ruled out

any potential for additional earnings by applying the categorical

rule from the child support statute to its determination of the

Former Wife's need for alimony.

     On at least one occasion, this court has imputed (if you will) to

the alimony analysis the child support statute's strict prohibition

                                   15
on imputing income at higher than historical earnings levels. In

Castaldi, cited by the Former Wife, this court relied on case law

reviewing child support awards—but not alimony awards—to

borrow the standard from the child support statute for use in the

context of an alimony determination. See Castaldi v. Castaldi, 968

So. 2d 713, 716–17 (Fla. 2d DCA 2007) ("[I]ncome may not be

imputed at a level which the former spouse has never earned,

absent special circumstances." (alteration in original) (quoting

Hinton, 725 So. 2d at 1157 (quoting Stein v. Stein, 701 So. 2d 381,

382 (Fla. 4th DCA 1997) (reversing imputation of income to a

former husband "and its effect on [his] child support obligation")))).

Relying on the language of the child support statute and case law

interpreting it, this court concluded that the trial court had not

abused its discretion by "deciding not to impute a higher income to

the Wife." Castaldi, 968 So. 2d at 716. Leaving aside questions

about the propriety of relying on the language of the child support

statute in reviewing an alimony award, the referenced prohibition

was not necessary to the holding of Castaldi. The court in Castaldi

concluded that the vocational expert on which the husband relied

had only identified job opportunities that significantly exceeded the

                                  16
wife's qualifications, including some that would require "several

months of retraining" and others that would require "additional

training that would take a year, cost approximately $5,000, and

require the Wife to quit her current full-time job to attend classes,"

id. at 715—a far cry from the Former Wife in this case, who the

expert suggested could supplement her part-time position with

additional part-time employment or could begin working full-time in

a teaching position with some but not all potential employers

making immediate employment contingent on obtaining a

certification within three years. But, more importantly, a

categorical prohibition on imputation of income at a level never

before earned by a spouse—as could be inferred from case law

applying a prohibition like the one explicitly set forth in the child

support statute—is incompatible with the language of the alimony

statute, the language of which plainly requires a court to consider a

spouse's earning potential without a cap based on prior levels.

     Notably, the alimony statute does not even include the concept

of imputation. It lacks the formulaic calculations required by the

child support statute that would necessitate such a regimented

determination of a defined imputation amount. Cf. generally §

                                  17
61.30. Rather, the language of the alimony statute assumes that

the trial court will determine a spouse's need for alimony based on

her "financial ability" to meet them on her own—after consideration

of the mandatory factors of section 61.08(2)(e), none of which place

any restrictions on a trial court's gaze into a future when the

requesting spouse might equitably be expected to work in a

different or greater capacity than she has in the past. As such,

categorically foreclosing the possibility of a spouse improving her

earning ability by obtaining more remunerative employment—

whether by increasing her hours from a part-time basis to full time

or by making marginal efforts to acquire easily obtainable

credentials that would make her a more marketable candidate—

runs directly afoul of the language of the alimony statute.

Permanent alimony is only available to a party who "lacks the

financial ability to meet his or her needs and necessities of life

following a dissolution of marriage." See § 61.08(8). That financial

ability must be examined through the lens of forward-looking,

mandatory, statutory factors such as earning capacity and

employability and the possibility of obtaining "sufficient education

or training to enable" a spouse "to find appropriate employment"

                                  18
with a sufficient allowance of time to do so. See § 61.08(2)(e)

(emphasis added).

     Unlike the child support statute, nothing in the alimony

statute even suggests that a court should turn a blind eye to the

potential for a spouse seeking alimony to improve her income to a

level higher than she has earned in the past. And nothing in this

record indicates that the Former Wife's "financial ability" does not

exceed the income she currently earns in her part-time, seasonal

job. To the contrary, competent substantial evidence supports that

the Former Wife could supplement or increase her income if she

tried. See Manfre, 189 So. 3d at 200–01 ("A court may impute

income where a party is willfully earning less and the party has the

capability to earn more by the use of his best efforts." (emphasis

added) (quoting Schram v. Schram, 932 So. 2d 245, 249 (Fla. 4th

DCA 2005))).

     Moreover, it is apparent from other applicable case law that a

trial court is under no categorical restriction to a level that a spouse

seeking alimony has earned in the past. See, e.g., Schlagel, 973 So.

2d at 675–76 (acknowledging that "[a]s a general rule, where we

have upheld the trial courts' imputation of income, the spouse had

                                  19
a track record of having earned the imputed amount" but affirming

imputation at a higher level of income earned in the past by a

spouse who "failed to use her best efforts to secure employment"

that the record showed she was capable of obtaining (quoting

Hinton, 725 So. 2d at 1157)). Here, the court stopped short of

inquiring whether the Former Wife had exerted her best efforts to

obtain any employment more remunerative than her current part-

time arrangement, instead making a legal determination that she

would never again be required to work more than part time. That

legal determination is at odds with the governing statute.

     This court's standard of review of an alimony award is

deferential to the trial court, whose decision must be affirmed as

long as it is supported by competent substantial evidence and does

not constitute an abuse of discretion. Schlagel, 973 So. 2d at 675,

676 ("The standard of review concerning a trial court's imputation

of income is whether competent, substantial evidence supports the

trial court's decision," and a "decision on whether permanent,

periodic alimony is appropriate is subject to an abuse of discretion

standard of review." (first citing Fitzgerald v. Fitzgerald, 912 So. 2d

363, 368 (Fla. 2d DCA 2005); then citing Hinton, 725 So. 2d at

                                   20
1156; and then citing Murray v. Murray, 598 So. 2d 310, 312 (Fla.

2d DCA 1992)). The trial court has the benefit of first-hand fact-

finding and the flexibility to fashion a result that is equitable under

the circumstances. See Canakaris v. Canakaris, 382 So. 2d 1197,

1203 (Fla. 1980) ("In reviewing a true discretionary act, the

appellate court must fully recognize the superior vantage point of

the trial judge and should apply the 'reasonableness' test to

determine whether the trial judge abused his discretion.").

     However, "[a]s great as the trial court's discretion is, it is not

given the discretion to disregard the law." Kennedy v. Kennedy, 622

So. 2d 1033, 1034 (Fla. 5th DCA 1993). Failure to consider and

apply all the mandatory statutory factors for determining alimony is

a misapplication of law. Id. (finding "that the court erred in its

application of the law by failing to consider all of the mandated

factors in determining the alimony issue"); Canakaris, 382 So. 2d at

1202 ("In order to properly review orders of the trial judge, appellate

courts must recognize the distinction between an incorrect

application of an existing rule of law and an abuse of discretion.");

Nichols v. Nichols, 907 So. 2d 620, 622 (Fla. 4th DCA 2005) ("[A]n

abuse of discretion standard is not appropriate where the trial

                                   21
judge fails to apply the correct legal standard, such as when 'the

trial court erred by not considering all of the appropriate statutory

factors . . . as a predicate to awarding periodic rehabilitative

alimony rather than permanent alimony.' " (quoting Ondrejack v.

Ondrejack, 839 So. 2d 867, 870 (Fla. 4th DCA 2003))); Mondello v.

Torres, 47 So. 3d 389, 396 (Fla. 4th DCA 2010) (reversing because

there was no indication that the trial court considered certain

statutory factors, including earning capacity, in making its alimony

award).

     The trial court's application of an erroneous legal standard led

to the abdication of its obligation to consider all the factors set forth

and made mandatory by the legislature in the language of the

alimony statute. The court failed to even consider the possibility

that a spouse currently working part time but whose capacity to

work more and earn more was supported by record evidence could

ever be expected to do so. That is not consistent with the

requirement to consider the parties' "earning capacities, educational

levels, vocational skills, and employability of the parties and, when

applicable, the time necessary for either party to acquire sufficient

education or training to enable such party to find appropriate

                                   22
employment." § 61.08(2)(e). As such, the trial court erred when it

refused to impute any "income above that which she has ever

earned." Under the circumstances of this case, by rejecting the

possibility that the Former Wife could be expected to exert even a

scintilla of effort to find more remunerative work, a supplemental

part-time job, or a position that paid her for more hours than her

current part-time position, the trial court failed to meaningfully

consider her earning capacity, education level, vocational skills, and

employability as it was required by statute to do. Cf. Solomon, 861

So. 2d at 1220, 1222 (reversing an alimony award "based on the

trial court's failure to apply the correct legal standard to determine

whether to impute income to the Former Wife"); see also Ondrejack,

839 So. 2d at 870 ("A failure to consider all of the mandated factors

[in making an alimony determination] is reversible error."). As

such, I would reverse and remand with instructions to reconsider

the alimony award after determining whether and how much

income should reasonably be imputed to the Former Wife based on

competent, substantial evidence.




                                   23
Opinion subject to revision prior to official publication.




                                  24